Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 3, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 51-61 are currently pending. Claims 51, 53, 54-56, 58, 59 and 61 have been amended by Applicants’ amendment filed 12-02-2021. No claims have been added or canceled by Applicants’ amendment filed 12-02-2021.

Applicant's election with traverse of Group I, claims 1, 4, 6, 19, 26 and 27 (claims 1, 4, 6, 19, 26 and 27, now canceled), directed to a composition comprising at least one polymer, and the election of Species as follows:
Species (A): monomer A is DMA (majority monomer), monomer B is MAPS (silane), monomer C is PMA (the alkyne monomer) as found in the working examples and the terpolymers of Figure 3, pg. 59 of the as-filed specification. The Examiner interprets the composition of Figure 3 to be the structure below:

    PNG
    media_image1.png
    102
    179
    media_image1.png
    Greyscale
, wherein MAP (silane)-PMA-DMA is in a molar ratio of 1:2:97;
	Species (B): unprotected (claim 4); and
	Species (C): crosslinked form (claim 26), in the reply filed on June 11, 2018, was previously acknowledged.
	
Claims 2, 3, 13-16, 23, 30, 32, 35, 36 and 38 were previously withdrawn, and claims 55-61 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 11, 2018.

Claims 6 and 27 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made final.

Please Note: in the reply filed June 8, 2021, Applicant canceled all pending claims under examination and presented new claims 51-54, which are currently under examination.

Response to Arguments – Restriction Requirement
Applicant’s arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that independent claims 55 and 58 are drawn to elected Species (A), (B), and (C) since they encompass the polymer of Figure 3 of the Specification and, thus, the restriction is not proper (Applicant Remarks, pg. 6, first full paragraph).
Regarding (a), Applicant’s assertion that independent claims 55 and 58 are drawn to elected Species (A), (B), and (C) since they encompass the polymer of Figure 3 of the instant Specification and, thus, the restriction is not proper, is not persuasive. As an initial matter, Applicant’s cancelation of all previously pending claims, and the presentation of an entirely new set of claims (in the reply filed June 8,  directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: Claim 55 is directed to a crosslinked hydrogel formed by crosslinking: a first polymer comprising acrylate monomers bearing an alkynyl functional group, DMA and MAPS, and azide functional groups, wherein the first and second polymers are water soluble and are bonded by a cycloaddition reaction. Claim 58 is directed to crosslinked hydrogel formed by crosslinking: a first polymer comprising PMA, DMA, and MAPS, and an azide functional groups, wherein the first and second polymers are water soluble and are bonded by a cycloaddition reaction. Claim 1 of the claims filed June 11, 2018 was directed to a composition comprising at least one polymer, wherein the polymer comprises a backbone comprising at least three monomeric repeat units A, B, and C which are different from each other, wherein monomeric repeat unit C comprises at least one side group which comprises at least one optionally protected alkynyl group. Thus, independent claims 55 and 58 require a search and examination beyond the claims as originally presented on March 30, 2016. The Examiner notes, for example, that previously presented claim 1 does not recite a product-by-process, acrylate monomers, DMA, PMA, MAPS, a second polymer, or the formation of a crosslinked hydrogel. As stated in MPEP 821.04, Applicant received an action on the merits for the originally presented invention, wherein the invention of claim 1 was elected for prosecution on the merits (See; Applicant’s response to the Election/Restriction Requirement dated June 11, 2018). Moreover, the Examiner determined that instant claims 51-54 of the amendment filed June 8, 2021 (canceling all pending claims and presenting new claims 55-61) most closely resembled canceled claims 1, 4, 32, 36, 42, 43 and 45-50. Thus, new claims 55-61 were properly withdrawn. 

Product-by-Process
Claims 51-54 are determined to be product-by-process claims. The structural elements of a crosslinked hydrogel formed by crosslinking: (i) a first polymer comprising: an all carbon backbone; acrylate monomers bearing an alkynyl functional group; N-substituted acrylamide monomer or N,N-In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 51-54 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner, inventor Marcella Chiari, and Applicant’s representative Michelle O’Brien on January 20, 2022, where the instant invention was discussed.

Declaration
The Examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132 signed by Paola Galimberti on November 26, 2021 (hereinafter the “Galimberti decl.”), and filed on December 2, 2021. 

Priority
The present application filed December 11, 2015 claims priority to US Provisional Patent Application 62/091,362, filed December 12, 2014.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 62/091,362, filed December 12, 2014, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 51 does not have support for “a crosslinked hydrogel”; “a second polymer bearing azide functional groups”, “wherein both the first and second polymers are water soluble and are bonded by a cycloaddition reaction”; and “to form the crosslinked hydrogel”. Therefore, the priority date for the presently claimed invention is December 11, 2015, the filing date of US Patent Application 14/966,793. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 51-54 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 2, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
 51, 52 and 54 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Sola et al. (18th International Conference on Miniaturized Systems for Chemistry and Life Sciences, MicroTAS, 2014, 1719-1721; of record) as evidenced by Mongkhontreerat et al. (Journal of Materials Chemistry, 2013, 1, 13732-13737; of record).
	Sola et al. do not specifically exemplify wherein the first and second polymers are water soluble.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(2)	The rejection of claims 51-54 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Zilio (Thesis, Universita Degli Studi Di Milano, Milan, Italy, October 2013-September 2014, 1-135; of record) as evidenced by Universita Degli Studi Di Milano (Academic Calendar, 2019, 1-3, obtained from https://air.unimi.it/retrieve/handle/2434/243680/329776-/phd_unimi_R09676.pdf on October 10, 2019; of record).
The declaration under 37 CFR 1.132 filed December 2, 2021 is sufficient to overcome the rejection of claims 51-54 based upon Zilio et al., wherein the Galimberti decl. indicates that the Zilio thesis was subject to an embargo prior to publication and was not made available until May 11, 2016. Thus, Zilio is not prior art over the instant claims.


Maintained Objections/Rejections
Markush Objections
The objection to claim 53 is maintained because of the following informalities: Claim 53 recites the term “the hydrophilic second polymer comprises an azide functionalized poly(alkylene glycol) polymer, an azide functionalized poly(ethylene glycol) polymer, an azide functionalized poly(propylene glycol) polymer, or a copolymer thereof”, such that claim 53 improperly states the intended Markush group, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “the hydrophilic second polymer is selected from the group consisting of an azide functionalized poly(alkylene glycol) 
Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed December 2, 2021 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Applicant submits that there is no requirement that alternative elements of a claim must be recited as a Markush group (Applicant Remarks, pg. 6, last full paragraph).
Regarding (a), the Examiner believes that the alternative embodiments as recited in claim 53 will provide clarity of the record if recited as a Markush grouping. Thus, the objection of record is maintained.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 51-54 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 51 is maintained as being indefinite for the recitation of the term “the first and second polymers” in line 10. There is insufficient antecedent basis for the term “the first and second polymers” in the claim because line 2 recites the term “a first polymer”, and line 8 recites the term “a second polymer”.
Claim 53 is indefinite for the recitation of the term “prior to crosslinking” in lines 1-2 because it is unclear as to the structure of the second polymer after crosslinking, and whether the second polymer no longer comprises the azide group, the poly(ethylene glycol) and/or the poly(propylene glycol) groups and, thus, the metes and bounds of the claim cannot be determined.
	Claims 52 and 54 are indefinite insofar as they ultimately depend from claim 51.

Claim Rejections - 35 USC § 103
The rejection of claims 51-54 is maintained under 35 U.S.C. 103 as being unpatentable over Sola et al. (18th International Conference on Miniaturized Systems for Chemistry and Life Sciences, MicroTAS, 
Regarding claims 51, 52 and 54, Sola et al. teach the fabrication of a microfluidic cell completely made of thiol-ene material for microarray applications, wherein a new polymeric coating based on N,N-dimethyl acrylamide (DMA) (interpreted as an N,N-substituted acrylamide monomer) which is able to reduce the material hydrophobicity, to avoid aspecific protein binding and is able to bind, in an oriented way, azido modified biomolecules (corresponding to a composition comprising a polymer) (Abstract). Sola et al. teach a newly introduced UV curable system (interpreted as UV crosslinking) as a new material for rapid prototyping of micro and nano fluidic systems such that the new coploymer is able to form a stable coating on thiol-ene (interpreted as a hydrophilic second polymer), wherein the copolymer backbone of DMA, MAPS and –yne PMA have the double function of grafting to the thiol groups on the surface by a UV-assisted reaction (interpreted as a first polymer comprising an all carbon backbone; N,N-substituted acrylamide monomers; acrylate monomers bearding a silane reactive group; a hydrophilic second polymer; and crosslinked hydrogel, claim 51) (Introduction, pg. 1719, lines 1-3 and 7-9), wherein it is known that a facile methodology for the fabrication of functional crosslinked three-dimensional (3D) networks includes UV initiated thiol-ene coupling chemistry that crosslink available thiols with a number of complimentary reactive groups including alkynes as evidenced by Mongkhontreerat et al. (Abstract, lines 1-3; pg. 13735, col 2, last partial paragraph, lines 10-12; and pg. 13736, col 1, first partial paragraph, lines 1-2). Sola et al. is directed to overcoming issues related to the hydrophobic nature of the thiol-ene formulations, which is a considerable drawback to its application in micro- and nano-fluidics by introducing a new copolymer copoly(DMA-PMA-MAPS) that is able to form a stable coating on thiol-ene (See; pg. 1719, second and third full paragraph). Sola et al. teach that the cell is composed of two parts, wherein the two parts are bonded and sealed, and wherein both the two parts have been coated with a new copolymer composed of N,N,-dimethylacrylamide (DMA) (interpreted as N,N-substituted acrylamide monomers), propinylmeth-acrylate (PMA) (interpreted as acrylate monomer with an alkynyl functional group), and 3-(trimethoxy-silyl) propyl methacrylate (MAPS) (interpreted as acrylate monomers with a silane reactive side group), poly(DMA-PMA-MAPS) (Figure 2), such that after coating step, biomolecules have been immobilized on the flat surface by means of a piezoelectric spotter, wherein the functional monomer of the copolymer (PMA) allows the oriented immobilization of azido-modified biomolecules via a click chemistry reaction (corresponding to a first polymer comprising all carbon backbone; acrylate monomers bearing an alkynyl functional group; N,N-substitute acrylamide monomers; acrylate monomers with a silane reactive group; click chemistry as a cycloaddition reaction; crosslinking; reacting alkynyl groups with azide functional groups; poly(DMA-PMA-MAPS); and 97:2:1, claims 51, 52 and 54) (pg. 1719, last partial paragraph; pg. 1720, first partial paragraph; and Figure 2). Figure 2 is shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2
Sola et al. teach a coating composed of DMA, PMA, and MAPS by a simple dip and rinse process assisted by UV light, wherein the poly(DMA-PMA-MAPS) forms a stable coating onto the microfluidic cell surfaces because of the UV assisted reaction between the triple bond of PMA and the thiol groups of thiol-ene (interpreted as encompassing crosslinking to form a hydrogel, claims 51, 52 and 54) (pg.1720, first full paragraph, lines 1-3; and pg. 1720, last full paragraph, lines 1-2). Sola et al. teach a disposable microfluidic cell completely made of thiol-ene was fabricated and coated with the polymer, poly(DMA-PMA-MAPS), wherein the functional monomer of the polymer allows the formation of a stable film on the thiol-ene surface (interpreted as a crosslinked hydrogel) to bind in an oriented way azido-modified biomolecules, such as a sandwich assay to detect HIV p-24 protein (interpreted as a second polymer) performed within the cell demonstrating the feasibility of a completely automated process that requires less reagent volume with respect to a classic static protocol (pg. 1721, last full paragraph). Sola et al. teach that a disposable microfluidic cell completely made of thiol-ene has been fabricated and coated with a new polymer, poly(DMA-PMA-MAPS) (interpreted as a crosslinked hydrogel, claim 51, 52 and 54) (pg. 1721, third full paragraph).

Regarding claim 53, Truong et al. teach that hydrogels with tunable degradability have potential uses in a range of applications including drug delivery and tissue scaffolds, wherein a series of poly(ethylene glycol) (PEG) hydrogels and amphiphilic PEG-poly(trimethylene carbonate) (PTMC) hydrogels were prepared using copper-catalyzed Huisgen’s 1,3-dipolar cycloaddition, or “click” chemistry (Abstract, lines 1-6). Truong et al. teach that (PEG) hydrogels are among the most widely studied and used polymeric materials for biomedical applications, due to their biocompatibility and low toxicity, wherein PEG hydrogels have been used to modify biomaterial surfaces to provide protein resistance and to enhance surface biocompatibility, due to low levels of non-specific binding to a range of biological molecules such as proteins and polypeptides (pg. 4012, col 1, first full paragraph).Truong et al. teach that PEG hydrogels can also be prepared by reaction of functionalized polymeric precursors with cross-linkers that possess complementary reactivity, wherein such complementary systems include radial-based thiolene, Michael addition, 1,3-dipolar cycloaddition of azides with ring strained alkynes, 1,3-dipolar cycloaddition of azides with electron deficient alkynes, and copper-catalyzed Huisgen’s cycloaddition of azides with alkynes (pg. 4012, col 2, last full paragraph). Troung et al. teach that introduction of hydrophobic polymer chains into hydrogel networks might offer several advantages for modifying the properties of hydrogels such as increased solubilization of lipophilic molecules; as well as, loading and delivery of hydrophobic molecules; and that the addition of trimethylene carbonate (TMC) has been used as a hydrophobic component to prepare amphiphilic PEG materials in order to control the degradability of the hydrogels as shown in Table 1, wherein PEG1k has a 12-day degradation time in PBS, and PEG6k-PTMC has a 24-day degradation time in PBS (interpreted as encompassing resistance to degradation) (interpreted as encompassing resistance to degradation) (pg. 2013, col 1; first full paragraph; and pg. 2017, Table 1). Troung et al. teach that “click” chemistry enables the formation of hydrogels with tunable properties, such as swelling and degradability, wherein the swelling and degradation properties are related to the composition and molecular weight of the network components (interpreted as encompassing resistance to degradation) (pg. 4013, col 1; second full paragraph, lines 15-PEG hydrogels using “click” chemistry comprise a 1:1 molar ratio between the azide and alkyne groups, such that in a typical procedure, PEG-bis(azide) (interpreted as a hydrophilic second polymer) and a tetra-functional cross-linker were dissolved in ethanol/isopropanol, the solution added to sodium ascorbate in water, the mixture shaken vigorously, copper sulfate in water was added, the solution shaken, and the final polymer was added at a concentration of 25 wt%, wherein the dry gel was collected (interpreting PEG bis(azide) as a hydrophilic second polymer; and forming a hydrogel by crosslinking, claim 53) (pg. 4013, col 2, third full paragraph). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Therefore, in view of the benefits of producing hydrogels with tunable degradability as exemplified by Truong et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating on the microfluidic cell comprising poly(DMA-PMA-MAPS) as disclosed by Sola et al. to include crosslinking the polymer to PEG bis(azides) through “click” chemistry as disclosed by Truong et al. with a reasonable expectation of success in producing PEG hydrogels with tunable degradability; to provide protein resistance; to enhance surface biocompatibility; and/or for use in a range of applications including for the modification of biomaterial surfaces. Furthermore, it would have KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant notes that on pages 14-16 of the non-final Office Action dated February 9, 2021, the Office indicates that “not all polymers having three or more repeat units and at least one alkynyl group will produce water-soluble polymers or crosslinked hydrogels suitable for use in compositions such as polymer arrays and/or electrophoresis sieving materials, such that Applicant asserts that there would have been no reasonable expectation of success (Applicant Remarks, pg. 13, first and second full paragraphs); (b) the combination of Sola and Troung would have improperly destroyed the functionality of the copolymer of Sola in operating as a sandwich array (Applicant Remarks, pg. 14, first full paragraph); (c) crosslinking the first polymer by the second polymer as recited in the present claims provides a hydrogel that is unexpectedly resistant to degradation, such that the presently claimed hydrogel exhibits properties that are directly contrary to the properties desired by Troung, namely, tunable degradability (Applicant Remarks, pg. 14, second full paragraph); and (d) Troung fails to provide evidence that the hydrogels formed from other polymers would be expected to provide the same benefits including hydrogels formed of PEG and/or PTMC (Applicant Remarks, pg. 14, third full paragraph).
Regarding (a), Applicant’s assertion that there would have been no reasonable expectation of success based on arguments made by the Office regarding claims 1, 4, 42-43 and 45-50, is not persuasive. The Examiner respectfully notes that the claims under consideration in the Office Action mailed February 9, 2021 (claims 1, 4, 42-43 and 45-50) very broadly recited repeat units A, B and C. It is noted that in the reply filed June 8, 2021, Applicant canceled all pending claims and added new claims 51-61. Thus, the Office Action mailed 02-09-2021, and the Examiner’s response, to which Applicant refers (and, which is taken out of context), did not encompass the same claim limitations and/or the same rejections as the currently pending claims filed June 8, 2021. Thus, Applicant’s arguments are not persuasive.
Regarding (b), Applicant’s assertion that the combination of Sola and Troung would have improperly destroyed the functionality of the copolymer of Sola in operating as a sandwich array, is not found persuasive. As an initial matter, Sola et al. is directed to overcoming issues related to the hydrophobic nature of the thiol-ene formulations, which is a considerable drawback to its application in micro- and nano-fluidics, by introducing a new copolymer copoly(DMA-PMA-MAPS) that is able to form a stable coating on the thiol-ene by forming a bond between the PMA and the thiol groups of the thiol-ene (See; pg. 1719, second and third full paragraph; and 1720, last full paragraph). Troung et al. teach the formation of hydrophilic PEG hydrogels that can be prepared by reaction of functionalized polymeric precursors with crosslinkers including radical-based thiol-ene and the 1,3-dipolar cycloaddition of azides with alkynes, such that PEG hydrogels have been used to modify biomaterial surfaces to provide protein resistance and to enhance surface biocompatibility due to low levels of nonspecific binding to a range of biological molecules such as proteins and polypeptides (interpreted as producing a hydrophilic coating to enhance surfaces). Thus, Sola et al. is directed to creating a stable hydrophilic coating for micro-fluidics cell surfaces using the alkyne group on the PMA. Therefore, the combination of Sola et al. and Troung et al. would clearly not improperly destroy the functionality of the copolymer of Sola et al. because Troung et al. teach reacting the production of PEG hydrogels by reaction of alkyne groups (such as on PMA) with PEG-(bis)azide to create a PEG hydrogels useful for modifying the properties of hydrogels.
Regarding (c) and (d), as indicated in MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (See also; In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). MPEP 716.02(c) indicates that unexpected results must be weighed against evidence supporting a prima facie obviousness. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978); and where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Moreover, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) and In re Baxter TravenoILabs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP § 716.02 - § 716.02(g). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Applicant’s assertion that crosslinking the first polymer by the second polymer as recited in the present claims provides a hydrogel that is unexpectedly resistant to degradation, such that the presently claimed hydrogel exhibits properties that are directly contrary to the properties desired by Troung, namely, tunable degradability; and that Troung fails to provide evidence that the hydrogels formed from other polymers would be expected to provide the same benefits including hydrogels formed of PEG and/or PTMC, is not found persuasive. As an initial matter, it is noted that Applicant does not specifically indicate what type(s) of degradation the crosslinked hydrogels encompassed by instant claim 51 are resistant to (e.g., enzymatic degradation, mechanical degradation, chemical degradation, thermal degradation, etc.) and/or the amount of resistance afforded to the crosslinked hydrogels. Moreover, it is noted that instant claim 51 is very broadly recited, such that no specific monomers, first polymers, second polymers, monomer/polymer concentrations, reaction conditions, crosslinked hydrogels comprising any particular thicknesses of layers, solubility, etc. are recited in instant claim 51. Thus, it is completely unclear as to the specific crosslinked hydrogels as encompassed by instant claim 51 that will form hydrogels that are resistant to all forms of degradation. Moreover, there is nothing in the instant as-filed Specification, or in the instant claims, that recites this unexpected property for the crosslinked hydrogels encompassed by instant claim 51. Troung et al. teach that introduction of hydrophobic polymer chains into hydrogel networks might offer several advantages for modifying the properties of hydrogels such as increased solubilization of lipophilic molecules; as well as, loading and delivery of hydrophobic molecules; that the addition of trimethylene carbonate (TMC) has been used as a hydrophobic component to prepare amphiphilic PEG materials in order to control the degradability of the hydrogels (interpreted as encompassing resistance to degradation); and that “click” chemistry enables the formation of hydrogels with tunable properties, such as swelling and degradability, wherein the swelling and degradation properties are related to the composition and molecular weight of the network components as shown in Table 1, wherein PEG1k has a 12-day degradation time in PBS, and PEG6k-PTMC has a 24-day degradation time in PBS (interpreted as encompassing resistance to degradation) (See; pg. 4017, Table 1). Thus, consistent with MPEP 2112.01(I) and MPEP 2112.01(II), the claimed and prior art products are substantially identical in structure or composition, and are produced by identical or substantially identical processes, such that a prima facie case of obviousness has been established; and the crosslinked hydrogels formed by Sola et al. and Troung et al. inherently possess the same properties of degradation resistance as asserted by Applicant.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 51, 53 and 54 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zilio et al. (Sensors and Actuators B, epub April 2015, 215, 412-420).
Regarding claims 51, 53 and 54, Zilio et al. teach a “clickable” polymeric coating for glycan microarrays (pg. 412, Title). Zilio et al. teach that the alkyne-containing copolymer, adsorbed from an aqueous solution, produces a coating by a single step procedure and serves as a soft, tri-dimensional support for the oriented immobilization of carbohydrates via azide-alkyne Cu(I) catalyzed “click reaction (interpreted as a first and second polymer; and crosslinked hydrogel, claim 52) (Abstract, lines 5-8). Zilio et al. teach a one-step method to functionalize a soft three-dimensional (3D) coating by a facile ‘dip and rinse’ method, wherein alkyne groups can be linked to azide-containing carbohydrates (interpreted as the second polymer) using copper-catalyzed azide/alkyne cycloaddition (CuAAC, click chemistry), wherein eight -mannoside derivatives, immobilized on the polymer-modified substrate, were screened against the mannose-binding lectin Concanavalin A (ConA), using -mannose as the positive control and -galactose as the negative control (interpreting a DMA)-3-trimethylsilyl-prop-2-ynyl methacrylate (PMA)-3-(trimethoxysilyl)propyl methacrylate (MAPS) was synthesized via a random radical polymerization with a 20% w/v total monomer concentration, wherein the molar fraction of the monomers of DMA, PMA, and MAPS was 97:2:1 (interpreting DMA-PMA-MAPS; a crosslinked hydrogel; and 97:2:1, claims 52 and 54) (pg. 413, col 2, fourth full paragraph). Zilio et al. teach that each glycan was spotted at various concentrations from an aqueous solution (interpreted as water soluble) with a piezoelectric spotter, wherein the immobilization reaction took place during an overnight incubation in a humid chamber at room temperature, and the arrayed slides incubated with biotinylated -mannose-binding lectin ConA (pg. 414, col 1; last full paragraph, 1-10). Zilio et al. teach that the film was characterized by contact angle measurements both before and immediately after the coating deposition, such that significant changes of the surface hydrophilicity resulting from the presence of a surface polymer layer were observed (pg. 415, col 2; first partial paragraph, lines 5-8).
Zilio et al. do not specifically exemplify poly(ethylene glycol) polymer or poly(propylene glycol) polymer).
Zilio et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention. 



(2)	Claims 51 and 53 rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Dach et al. (US Patent Application Publication No. 20130171461, published July 4, 2013, effective filing date August 11, 2011; of record).
	Regarding claims 51 and 53, Dach et al. teach methods for fabricating multilayer polymacromer compositions (Abstract, lines 1-2). Dach et al. teach in Figure 2, (1) primer, (2) photocleavable linker to M1, (3) a macromonomer (PtBA), and (4) a photocleaved polymacromer composition [PtBA polymacromer (M1-M2-M3-M4)] (corresponding to three different monomeric units; one side group Figure 2 below:    

    PNG
    media_image3.png
    290
    152
    media_image3.png
    Greyscale
             
    PNG
    media_image4.png
    121
    420
    media_image4.png
    Greyscale
             
    PNG
    media_image5.png
    150
    262
    media_image5.png
    Greyscale

                               1                                            2                                                3

    PNG
    media_image6.png
    190
    571
    media_image6.png
    Greyscale

4
Dach et al. teach that the composition has n-layers (interpreted as a first polymer; a second polymer; and a crosslinked hydrogel, claim 51) (paragraph [0017]. Dach et al. teach in Figure 22, Structure (A) -TMS-alkyne--azide-poly(tert-butyl acrylate); (B) -TMS alkyne--azide-poly(polystyrene); and (C) -TMS-alkyne--azide-poly(methylmethacrylate) (interpreted as alkyne functional groups; and substituted acrylamides, claim 51) (paragraph [0043]; and Figure 22). Dach et al. teach that a method for generating a multilayer polymacromer composition comprises; (a) functionalizing a substrate with a primer surface group to form a functionalized substrate layer, (b) covalently linking a linker to the primer surface group, wherein the linker comprises a photocleavable functionality and a click moiety terminus; (c) forming a monomolecular layer by contacting the click moiety terminus of the linker with a first hetero-bifunctional macromolecule comprising a polymer backbone, a first click moiety terminus and a protected second click moiety terminus, (d) deprotecting the protected second click moiety terminus to form a functionalized monomolecular layer, and (e) forming a second monomolecular layer by contacting the functionalized monomolecular layer with a second hetero-bifunctional macromolecules comprising a polymer backbone, a first click moiety terminus and a protected second click moiety terminus, or a first hetero-trifunctional branch comprising a first click moiety group and at least two protected second click moiety groups (corresponding to an unprotected alkynyl group) dendrimers or dendrimeric compositions by solid phase synthesis, wherein the term “dendrimer” refers to any poly-armed organic molecule including cross-linked and uncross-linked dendrimers, wherein the novel solid phase method using chemoselective click chemistry for the sequential coupling of hetero-bifunctional macromonomers allows virtually any macromonomer to be employed, such that the polymacromonomers can be left as polymer brushes or dendrimeric structures on the substrate (interpreted as a first polymer; a second polymer; and forming a crosslinked hydrogel, claim 51) (paragraphs [0056], lines 7-9; [0060], lines 1-5; and [0061], lines 1-13). Dach et al. teach that exemplary polymer backbones suitable for use with the method include polymers, copolymers, polyethers such as polyethylene glycol, and polyelectrolyte polymers such as poly(acrylamides) and poly(methacrylamides) (corresponding to N,N-substituted acrylamide; and polyethylene glycol, claims 51 and 53) (paragraph [0122], lines 20-27). 
	Dach et al. do not teach DMA-PMA-MAPS.
Dach et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 51-54 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/AMY M BUNKER/
Primary Examiner, Art Unit 1639